IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,882-01


                  EX PARTE ROGELIO CORTEZ MARTINEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2011-DCR-02120-C IN THE 197TH DISTRICT COURT
                             FROM CAMERON COUNTY


       Per curiam. YEARY , J., filed a concurring opinion in which KEASLER and HERVEY , JJ.,
joined. ALCALA , J., filed a dissenting opinion in which JOHNSON , J., joined.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to ninety-nine years’ imprisonment. The Thirteenth Court of Appeals

affirmed his conviction. Martinez v. State, No. 13-12-00161-CR (Tex. App.—Corpus Christi Mar.

28, 2013).

        Applicant contends that he was convicted based on false testimony, trial counsel rendered

ineffective assistance, and the trial court erred in ordering Applicant to pay court costs and attorney’s
                                                                                              2

fees.

        On November 4, 2015, we remanded this application for a response from trial counsel and

findings of fact and conclusions of law from the trial court. The trial court made findings and

conclusions and recommended that we deny relief. We agree in part. Applicant’s claim relating to

court costs and attorney’s fees is dismissed. In re Daniel, 396 S.W.3d 545, 548 (Tex. Crim. App.

2013). His remaining claims are denied. Accordingly, this application is dismissed in part and

denied in part.



Filed: June 29, 2016
Do not publish